Exhibit 12.1 STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS (dollars in thousands) Successor* Predecessor* Year ended December 31, 2016 Year ended December 31, 2015 Year ended December 31, 2014 Year ended December31, 2013 Period from March20, 2012 through December31, 2012 Period from January1, 2012 through March19, 2012 Net income (loss) $ $ ) $ $ $ ) $ ) Preferred deemed dividends — — ) — — — Series B preferred stock dividends ) ) — Net income (loss) attributable to common and participating stockholders $ $ ) $ ) $ $ ) $ ) Interest on runoff notes $ — Interest charges due to debt facility termination — Total fixed charges — Preferred dividends — — — Total fixed charges and preferred dividends $ — Ratio of net income (loss) to combined fixed charges and preferred dividends % %) 10 % 2 % %) N/A Ratio of net income (loss) attributable to common and participating stockholders to combined fixed charges and preferred dividends % %) %) 2 % %) N/A * Material differences, including with respect to its business operations, financial performance, asset size and other factors, exist with respect to the pre-petition operations and financial position of Washington Mutual Inc. and its subsidiaries as compared with the post-emergence operations and financial position of WMIH Corp. (“WMIH”) and its subsidiaries. In order to address such differences, in preparing these and future financial statements, management has concluded that it is appropriate to use the financial information of WMIH’s wholly-owned subsidiary, WM Mortgage Reinsurance Company, Inc. as the basis for its pre-emergence financial reporting. Information in these financial statements labeled as “Predecessor” refers to periods prior to the adoption of fresh start reporting, while those labeled as “Successor” refer to periods following WMIH’s reorganization and emergence from bankruptcy.
